Citation Nr: 1411190	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  09-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the Atlanta, Georgia RO.

In August 2013 the Board remanded this case for further development; namely to request additional treatment records and afford the Veteran VA examinations.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA file has been reviewed in conjunction with the disposition of the issue on appeal.

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.


REMAND


This case was remanded in August 2013 for VA examinations of the appellant's service connected disorders.  Those examinations were conducted in September 2013, and yielded an opinion from a psychologist that the Veteran's service connected psychiatric disorder presented no barrier to him performing some form of sedentary or physical employment.  Likewise, a physician opined that the appellant's service connected rhinitis and genitourinary disorders did not prevent employment.  

Unfortunately, the physician who addressed the impact of the Veteran's service connected migraine headache disorder failed to directly answer the question whether it is at least as likely as not that the appellant's service-connected disabilities alone combine to prevent him from securing or following substantially gainful employment.  Rather, the examiner stated that the Veteran's migraine headaches "may not" limit his ability to maintain substantially gainful employment.  Given the conditional nature of this statement, Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim"), further development is required.  

Further development is also required because the August 2013 remand directed that studies be conducted by a neurologist.  There is no evidence that the September 2013 general medical examination was conducted by a neurologist.  Hence, remand is required.  

Therefore, this case is REMANDED for the following action:

1. The Veteran must be afforded a VA examination by a neurologist to address the impact of his service connected migraine disorder on his ability to perform substantially gainful employment.  The claims file, to include the appellant's Virtual VA file, must be made available to the neurologist for review.  Following all necessary studies the neurologist must opine whether it is at least as likely as not that the Veteran's migraine headache disorder alone or in combination with all other service connected disabilities prevent him from securing or following substantially gainful employment.  (The Veteran is currently service connected for a dysthymic disorder, with barbiturate and darvocet addiction, evaluated as 50 percent disabling; migraine headaches, evaluated as 50 percent disabling; allergic rhinitis, evaluated as 10 percent disabling; and for nonspecific rhinitis, evaluated as noncompensable.)  The neurologist must address the nature and severity of the Veteran's migraine headache disorder.  The neurologist must provide a well-reasoned explanation and rationale for any opinion offered.

2. After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the claim of entitlement to a total rating based on individual unemployability due to service connected disabilities based on all of the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


